[Cite as State ex rel. Malone v. Haas, 2012-Ohio-2073.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE EX REL., PHILLIP MALONE                                JUDGES:
                                                             Hon. Patricia A. Delaney, P.J.
        Relator                                              Hon. William B. Hoffman, J.
                                                             Hon. Sheila G. Farmer, J.
-vs-
                                                             Case No. 2011CA00273
STARK COUNTY COURT,
JUDGE JOHN HAAS
                                                             OPINION
        Respondent




CHARACTER OF PROCEEDING:                                  Writ of Procedendo


JUDGMENT:                                                 Dismissed


DATE OF JUDGMENT ENTRY:                                   May 7, 2012

APPEARANCES:


For Relator                                               For Respondent


PHILLIP MALONE, PRO SE                                    JOHN D. FERRERO
NCCTF - #593-956                                          Stark County Proseucting Attorney
2000 South Avon Belden Road
Grafton, Ohio 44044                                       RONALD MARK CALDWELL
                                                          Assistant Prosecuting Attorney
                                                          Stark County Prosecutor’s Office
                                                          110 Central Plaza South – Suite 510
                                                          Canton, Ohio 44702-1413
Stark County, Case No. 2011CA00273                                                      2

Hoffman, J.


      {¶1}    Relator, Phillip Malone, has filed a complaint requesting this Court issue a

writ of procedendo compelling Judge John Haas to issue a ruling on a Motion to

Release Vehicle from Impound in Stark County Common Pleas Case Number

2010CR01523. Respondent has filed a motion to dismiss on the basis the cause of

action has become moot.

      {¶2}    The instant complaint was filed on December 9, 2011. The trial court

issued a ruling on the motion in the criminal case on January 10, 2012.

      {¶3}    The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.

      {¶4}    Because the requested relief has already been obtained, we find the

complaint for writ of mandamus is moot and grant the motion to dismiss.

      {¶5}    MOTION TO DISMISS GRANTED.

      {¶6}    CAUSE DISMISSED.

      {¶7}    COSTS TO RELATOR.
Stark County, Case No. 2011CA00273                                          3


      {¶8}   IT IS SO ORDERED.

By: Hoffman, J.

Delaney, P.J. and

Farmer, J. concur

                                     s/ William B. Hoffman _________________
                                     HON. WILLIAM B. HOFFMAN


                                     s/ Patricia A. Delaney _________________
                                     HON. PATRICIA A. DELANEY


                                     s/ Sheila G. Farmer __________________
                                     HON. SHEILA G. FARMER
Stark County, Case No. 2011CA00273                                                4


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE EX REL., PHILLIP MALONE              :
                                           :
       Relator                             :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
STARK COUNTY COURT,                        :
JUDGE JOHN HAAS                            :
                                           :
       Respondent                          :         Case No. 2011CA00273


       For the reasons stated in our accompanying Opinion, we find the complaint for

writ of mandamus is moot and grant the motion to dismiss. Costs to Relator.

       MOTION TO DISMISS GRANTED.

       CAUSE DISMISSED.

       COSTS TO RELATOR.

       IT IS SO ORDERED.




                                           s/ William B. Hoffman_________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY


                                           s/ Sheila G. Farmer___________________
                                           HON. SHEILA G. FARMER
Stark County, Case No. 2011CA00273   5